DETAILED ACTION
This is the second Office action of Application No. 16/547,819 in response to the amendment filed on December 17, 2021. Claims 1-15 are pending. By the amendment, claims 1-11 and 13-15 have been amended.

Response to Arguments
The drawing amendments filed on 12/17/2021 have alleviated the previous drawing objection. 
The specification amendments filed on 12/17/2021 have alleviated the previous specification objections. 
The claim amendments filed on 12/17/2021 have alleviated the previous claim objections. 
Applicant’s arguments, see page 9, filed 12/17/2021, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  More particularly, the claim has been amended. The 35 U.S.C. 112(b) rejection to the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed. 
The examiner’s statement of reasons for allowance for these claims was provided in the Office action dated 10/4/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI WU/Examiner, Art Unit 3655                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659